Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron J. Wong (616-942-6134) on 09/08/2021.

The application has been amended as follows: 
	In claim 1 at line 6, “suitable” has been deleted and replaced by ---configured---.
	In claim 10 at line 5, insert ---combined with the aluminum nanoparticles and --- between “nanotubes” and “embedded”.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a crisp plate, comprising:


The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 10, a liner for a crisp plate, comprising:
combined with the ceramic nanoparticles to provide a mixture; and a network of carbon nanotubes combined with the aluminum nanoparticles and embedded within the mixture to form a composite matrix

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 15, a method of forming a liner for a crisp plate, comprising:
providing aluminum nanoparticles and ceramic alumina to the composite matrix to form a nanoreinforced liner.

The closest references are Tanonis (US 4,542,271), Wadhawan (Applied Physics Letters, Vol.83, No.13, 29 September 2003, pp.2682-2685), Aisenbrey (US 2006/0118554), Topolkaraev (US 2017/0080628), So (US 2011/0309311), Staton (US-20180220500), Berg (US-5268546), Niklasson (US-9769884), Nordh (US-20110297671), Niklasson (US-20110297672), Ekstrom (US-5595673), Idebro (US-5567338), Tenzer (US-5523549), Chamberlain (US-5294763), Sumi (US-3941967), Harada (US-20130098904), Theodore (US-20150182995), Adonyi (US-20140224789), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berg (US-5268546), Niklasson (US-9769884), Nordh (US-20110297671), Niklasson (US-20110297672), Ekstrom (US-5595673), Idebro (US-5567338), Tenzer (US-5523549), Chamberlain (US-5294763), Sumi (US-3941967), Harada (US-20130098904), Theodore (US-20150182995), Adonyi (US-20140224789).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761